+ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-07698 ACME UNITED CORPORATION (Exact name of registrant as specified in its charter) CONNECTICUT 06-0236700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 ROUND HILL ROAD,FAIRFIELD, CONNECTICUT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 254-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[X] As of November 5, 2010 the registrant had outstanding 3,061,837 shares of its $2.50 par value Common Stock. ACME UNITED CORPORATION Part I — FINANCIAL INFORMATION Page Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operationsfor the three and nine months ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk 14 Item 4T. Controls and Procedures 14 Part II — OTHER INFORMATION Item1.Legal Proceedings 15 Item 1A. Risk Factors 15 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item3.Defaults Upon Senior Securities 15 Item4.Removed and reserved 15 Item5.Other Information 15 Item6.Exhibits 16 Signatures 17 2 ACME UNITED CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (all amounts in thousands) September 30, December 31, (unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance Inventories: Finished goods Work in process 97 Raw materials and supplies 31 Prepaid expenses and other current assets Total current assets Property, plant and equipment: Land Buildings Machinery and equipment Less accumulated depreciation Note receivable Other assets Total assets $ $ See notes to condensed consolidated financial statements. 3 ACME UNITED CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (all amounts in thousands, except share amounts) September 30, December 31, (unaudited) (Note 1) LIABILITIES Current liabilities: Accounts payable $ $ Other accrued liabilities Total current liabilities Bank debt Other Total liabilities STOCKHOLDERS' EQUITY Common stock, par value $2.50: authorized 8,000,000 shares; issued - 4,361,774 shares in 2010 and 4,313,024 shares in 2009, including treasury stock Additional paid-in capital Retained earnings Treasury stock, at cost - 1,305,237 shares in 2010 and1,155,165 shares in 2009 ) ) Accumulated other comprehensive income: Translation adjustment Unrecognized pension costs ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 4 ACME UNITED CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (all amounts in thousands, except share and per share amounts) Three Months Ended Nine Months Ended September 30 September 30 Net sales $ Cost of goods sold Gross Profit Selling, general and administrative expenses Operating income Non-operating items: Interest: Interest expense 86 38 Interest income ) Interest expense, net 47 7 27 Other (income) expense, net (3 ) ) 36 ) Total other expense (income) 44 ) ) Income before income taxes Income tax expense 1 Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average number of common shares outstanding- denominator used for basic per share computations Weighted average number of dilutive stock options outstanding 80 63 71 45 Denominator used for diluted per share computations Dividends declared per share $ See notes to condensed consolidated financial statements. 5 ACME UNITED CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (all amounts in thousands) Nine Months Ended September 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash (used) provided by operating activities: Depreciation Amortization 86 85 Stock compensation expense Change in estimated cost of environmental remediation - ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets (7 ) ) Accounts payable ) Other accrued liabilities ) ) Total adjustments ) Net cash (used) provided by operating activities ) Investing Activities: Purchase of property, plant, and equipment ) ) Purchase of patents and trademarks ) ) Net cash used by investing activities ) ) Financing Activities: Net (repayment) borrowing of bank debt ) Proceeds from issuance of common stock 44 Distributions to stockholders ) ) Purchase of treasury stock ) ) Net cash provided (used) by financing activities ) Effect of exchange rate changes 80 Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 — Basis of Presentation In the opinion of management, the accompanying condensed consolidated financial statements include all adjustments necessary to present fairly the financial position, results of operations and cash flows of Acme United Corporation (the “Company”).These adjustments are of a normal, recurring nature.However, the financial statements do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Company's Annual Report on Form 10-K. Please refer to the Company's Annual Report on Form 10-K for the year ended December 31, 2009 for such disclosures.The condensed consolidated balance sheet as of December 31, 2009 was derived from the audited consolidated balance sheet as of that date.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Management’s Discussion and Analysis of Financial Condition and Results of Operations and financial statements and notes thereto, included in the Company’s 2009 Annual Report on Form 10-K. The Company has evaluated events and transactions subsequent to September 30, 2010 and through the date these consolidated financial statements were included in this Form10-Q and filed with the SEC. Note 2 — Contingencies The Company is involved from time to time in disputes and other litigation in the ordinary course of business and may encounter other contingencies, which may include environmental and other matters.The Company presently believes that none of these matters, individually or in the aggregate, would be likely to have a material adverse impact on its financial position, results of operations or liquidity, as set forth in these financial statements. In December 2008, the Company sold property it owned in Bridgeport, Connecticut to B&E Juices, Inc. for $2.5 million, of which $2.0 million was secured by a mortgage on the property.The property consists of approximately four acres of land and 48,000 sq. feet of warehouse space.The property was the site of the Company’s original scissor factory which opened in 1887 and was closed in 1996. Under the terms of the sale agreement, and as required by the Connecticut Transfer Act, the Company is required to remediate any environmental contamination on the property. During 2008, the Company hired an independent environmental consulting firm to conduct environmental studies in order to identify the extent of the environmental contamination on the property and to develop a remediation plan. As a result of those studies and the estimates prepared by the independent environmental consulting firm, the Company recorded an undiscounted liability of approximately $1.8 million related to the remediation of the property. This accrual included the costs of required investigation, remedial activities, and post-remediation operating and maintenance. Remediation work on the project began in the third quarter of 2009 and a major portion of the work has been completed. At September 30, 2010, the Company had approximately $470,000 remaining in its accrual for environmental remediation, of which approximately $150,000 was classified as a current liability at that date. In addition to the remediation work, the Company, with the assistance of its independent environmental consulting firm, must continue to monitor contaminant levels on the property to ensure they comply with set governmental standards. The Company expects that the monitoring period could last a minimum of three years from the completion of the remediation work. In connection with the remediation work completed in the third quarter of 2009, the environmental study was updated by the independent environmental consulting firm. The results of this study produced a remedial action plan with a more narrow scope from the original plan, which allowed the Company, along with its environmental consulting firm, to refine the original project plan resulting in a new estimate of costs to complete the project. The change in estimated costs resulted in a benefit of approximately $460,000, which the Company recorded as other non-operating income during the three months ended September 30, 2009. 7 The change in the accrual for environmental remediation for the nine months ended September 30, 2010 follows (in thousands): Balance at December 31, 2009 Payments Balance at September 30, 2010 Also, as part of the sale, the Company provided the buyer with a mortgage loan of $2.0 million at six percent interest. The mortgage is payable in monthly installments of principal and interest with the remaining outstanding balance due in full, one year after remediationand monitoring on the property have been completed. It is estimated that the remediation project will be completed within five years from the date of the sale. Note 3 — Pension Components of net periodic benefit cost are as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Components of net periodic benefit cost: Interest cost $
